                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 1 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 2 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 3 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 4 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 5 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 6 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 7 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 8 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 9 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 10 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 11 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 12 of 13
                                          PETITION FOR REMOVAL
                                                      EXHIBIT C




Case 5:19-cv-00137-FL Document 3-3 Filed 04/09/19 Page 13 of 13
